Citation Nr: 0420744	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, including arthritis.  

2.  Entitlement to service connection for a right arm 
disability, including arthritis.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability including arthritis.

5.  Entitlement to service connection for a bilateral ankle 
disability, including arthritis.  

6.  Entitlement to service connection for hypothyroidism.

7.  Entitlement to service connection residuals of a right 
thyroid lobectomy.

8.  Entitlement to service connection for fibrocystic changes 
of both breasts.  

9.  Entitlement to service connection for residuals of a 
hysterectomy.

10.  Entitlement to a permanent and total rating for pension 
purposes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from April 1975 to 
October 1975.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs(VA) 
Regional Office(RO) rating decisions.  


FINDINGS OF FACT

1.  The competent and probative medical evidence establishes 
that the veteran does not have a right shoulder disability 
including arthritis which has been linked to active service 
on any basis.

2.  The competent and probative medical evidence establishes 
that the veteran does not have a right arm disability 
including arthritis which has been linked to active service 
on any basis.

3.  The competent and probative medical evidence establishes 
that the veteran does not have low back disability which has 
been linked to active service on any basis.

4.  The competent and probative medical evidence establishes 
that the veteran does not have a bilateral knee disability 
including arthritis which has been linked to active service.  

5.  The competent and probative medical evidence establishes 
that the veteran does not have a bilateral ankle disability 
including arthritis which has been linked to active service 
on any basis.

6.  The competent and probative medical evidence establishes 
that the veteran does not have hypothyroidism which has been 
linked to active service on any basis.

7.  The competent and probative medical evidence establishes 
that the veteran does not have residuals of a right thyroid 
lobectomy which has been linked to active service on any 
basis.

8.  The competent and probative medical evidence establishes 
that the veteran does not have fibrocystic changes of both 
breasts which have been linked to active service on any 
basis.

9.  The competent and probative medical evidence establishes 
that the veteran does not have residuals of a hysterectomy 
which have been linked to active service.

10.  The veteran is currently gainfully employed in a 
supervisory capacity at the U.S. Postal Service.

11.  The competent medical evidence fails to show that the 
veteran's disabilities currently render her both permanently 
and totally disabled and unemployable.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003). 

2.  A right arm disability was not incurred in or aggravated 
by active service nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003). 

3.  A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(d)(2003). 

4.  A bilateral knee disability was not incurred in or 
aggravated by active service nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003). 

5.  A bilateral ankle disability was not incurred in or 
aggravated by active service nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R.
 §§ 3.303(d), 3.307, 3.309 (2003). 

6.  Hypothyroidism was not incurred in or aggravated by 
active service nor may such disorder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303(d), 3.307, 3.309 (2003). 

7.  Fibrocystic changes of both breasts were not incurred in 
or aggravated by active service.  38 U.S.C.A. 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R.
§§ 3.303(d), 3.307, 3.309 (2003). 

8.  Residuals of a right thyroid lobectomy were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(d) (2003). 

9.  Residuals of a hysterectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d) (2003). 

10.  The criteria for a permanent and total rating for 
pension purposes have not been met.  U.S.C.A. §§ 1502, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340(b), 3.342, 4.15, 
4.17 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records including an October 
1974 enlistment physical examination report and an August 
1975 physical examination report, for separation from active 
duty, are silent for objectively demonstrated right shoulder 
and arm disabilities including arthritis, a low back 
disability, a bilateral knee disability including arthritis, 
hypothyroidism, right thyroid lobectomy, fibrocystic changes 
of both breasts or hysterectomy.  Pertinent clinical 
evaluations were normal. 

The service medical records show treatment for bilateral 
calcaneus stress fractures in May 1975, manifested by 
swelling of both ankles unrelated to trauma.  Treatment 
included no physical straining, running, excessive standing 
or any activities involving the feet for 7 days.  An August 
1975 physical examination report for separation from active 
duty is silent for objectively demonstrated right or left 
ankle disability.  Both ankles were normal on clinical 
evaluation.

The post service private medical evidence refers to a 
hysterectomy in April 1994.  X-ray studies of both knees and 
ankles in May 2001 were normal.  An x-ray of the lumbar spine 
was normal.

Private medical records in 2001 show evidence of 
hyperthyroidism and left thyroidectomy.  The veteran 
subsequently developed right sided multinodular toxic goiter 
involving the entire right lobe of the thyroid.  Right 
thyroid lobectomy was performed.  A biopsy revealed 
multinodular hyperplasia.  Also noted in 2001 were bilateral 
breast masses with abnormal mammography related to 
fibrocystic changes on biopsy.  The fibrocystic changes were 
not shown to be other than nonmalignant.  

In an application for service connection compensation and 
pension benefits filed in February 2002, the veteran dated 
the onset of arthritis of both knees in 1975, with treatment 
first initiated in 2001.  She dated the onset of arthritis of 
both ankles in 1975, with treatment first initiated in 
service.  The onset of a lower back disorder was noted in 
2000.  The onset of a thyroid disorder and hysterectomy were 
dated in 1985.  A right thyroid removal was dated in 1975 
with treatment first initiated in 2001.  Left and right 
breast biopsies were dated in 1975 with treatment first 
initiated in 2001.  The onset of arthritis of the right 
shoulder and arm was essentially dated in 1975 with treatment 
first initiated in 2000-2001.  

The veteran reported that she is currently gainfully employed 
in a supervisory capacity at the U.S. Postal Service, earning 
$48,000, per year.  Her employment began in December 1978.  




Service Connection
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. 
§§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, she was advised of evidence she could submit herself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if she wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
her claim.  The RO also provided the veteran with the reasons 
her claim could not be granted based upon the evidence of 
record.

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The veteran has not identified any outstanding medical 
evidence of treatment for the claimed disabilities at issue 
for service connection compensation benefits.  In response to 
a VCAA letter, the veteran essentially noted in an October 
2003 statement that all pertinent private medical records had 
been submitted for VA review.  As the CAVC has noted, the 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).

The Board notes that the provisions of 38 U.S.C.A. § 5103A(d) 
require VA to obtain medical examination or opinion if 
necessary to make a decision on a claim.  The veteran's 
service medical records for active duty are silent for right 
shoulder and arm disabilities including arthritis, a low 
back, a bilateral knee disability including arthritis, 
hypothyroidism, residuals of a right thyroid lobectomy, 
fibrocystic changes of both breasts and hysterectomy.  The 
first evidence of apparent pertinent disabilities, if at all, 
was dated years following separation from active service.  
Also while the veteran was treated for bilateral ankle 
symptoms in service, no chronic ankle disorder was noted at 
service separation physical examination and the postservice 
clinical records show normal right and left ankles, 
currently.

As addressed below, the veteran has provided no competent 
evidence that her currently claimed disabilities are 
associated with service, on any basis.  Absent such evidence, 
the Board has no obligation to provide a medical examination.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
As such, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating her claims and that the requirements of the 
VCAA have been met.  

Also, the Board notes that On July 16, 2004, VAOPGCPREC (OGC 
Prec. 7-2004) (2004) held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the Department of Veterans 
Affairs (VA), upon receipt of a complete 
or substantially complete application, 
must notify the claimant of the 
information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the United States Court 
of Appeals for Veterans Claims (CAVC) 
stated that section 3.159(b)(1), 
explicitly, and section 5103(a), 
implicitly, require that VA request that 
the claimant provide any evidence in his 
or her possession that pertains to the 
claim.  The CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of 
the notice provided to a claimant under 
those provisions is obiter dictum and is 
not binding on VA.  Further, section 
5103(a) does not require VA to seek 
evidence from a claimant other than that 
identified by VA as necessary to 
substantiate the claim. 


As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


Service Connection

A longitudinal review of the record shows that the veteran's 
service medical records are silent for right shoulder and arm 
disabilities, including arthritis, a low back disability, a 
bilateral knee disability, including arthritis, 
hypothyroidism, right thyroid lobectomy, fibrocystic changes 
of the breasts and hysterectomy.  All pertinent clinical 
evaluations noted in active service and on an August 1975, 
physical examination report, for separation from active duty, 
were normal.

Significantly, the postservice medical records dating from 
approximately 1994 to the present, are silent for evidence of 
current right shoulder and arm disabilities, including 
arthritis, a low back disability and a bilateral knee 
disability, including arthritis.  Specifically, recent x-rays 
of the low back and knees were normal.  In the absence of 
current disability, service connection may not be granted for 
right shoulder and arm disabilities including arthritis, a 
low back disability or bilateral knee disability including 
arthritis.  See Hickson, supra.  

The Board notes that the postservice medical records first 
suggesting evidence of hypothyroidism, residuals of a right 
thyroid lobectomy, fibrocystic changes of both breasts and 
hysterectomy date from many years following separation from 
active duty and there is no competent probative evidence of a 
nexus between any claimed disability and active duty.  

Also, the Board notes that while the veteran was treated in 
service for bilateral ankle symptoms diagnosed as bilateral 
calcaneus stress fracture, no chronic right or left ankle 
disability was noted on examination in August 1975, for 
separation from active duty.  The ankles were noted as normal 
on objective evaluation at that time.  Significantly, the 
postservice private medical evidence fails to demonstrate the 
presence of underlying identifiable right or left ankle 
disabilities including arthritis, currently.  Recent x-rays 
of the ankles were normal.  In the absence of current 
disability, service connection may not be granted for a right 
or left ankle disability including arthritis.  Id.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has right shoulder 
and arm disabilities, including arthritis, a low back 
disability, a bilateral knee disability, including arthritis, 
a bilateral ankle disability, including arthritis, 
hypothyroidism, residuals of a right thyroid lobectomy, 
fibrocystic changes of both breasts or hysterectomy, that is 
linked to active service, on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for right shoulder and arm 
disabilities, including arthritis, a low back disability, a 
bilateral knee disability, including arthritis, a bilateral 
ankle disability, including arthritis, hypothyroidism, 
residuals of a right thyroid lobectomy, fibrocystic changes 
of both breasts and hysterectomy.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 


A Permanent and Total Disability 
Evaluation for Pension Purposes

Under 38 U.S.C.A. § 501 (West 1991 & Supp. 1999), the 
Secretary of the VA has the authority to prescribe all rules 
and regulations which are necessary or appropriate to carry 
out the laws administered by the VA.  With regard to claims 
for pension benefits, the Secretary's authority to prescribe 
regulations providing for determinations of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  Talley v. Derwinski, 2 Vet App. 282, 
285 (1992).  Both objective and subjective standards are 
often set forth within the same statutory provision or 
regulation.  The basic law referable to pension benefits, for 
example, states that pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful conduct.  38 
U.S.C.A. § 1521 (West 1991 & Supp. 2002).

With reference to the permanence of a disability, the Board 
points out that the latter part of 38 U.S.C.A. § 1502(a) 
(West 1991 & Supp. 2002), subjectively defines permanence, 
stating that permanent and total disability will be held to 
exist where the person is unemployable as a result of a 
disability reasonably certain to last throughout the 
remainder of the person's life.  Talley, 2 Vet. App. at 285. 
This definition of permanence is also set forth in 38 C.F.R. 
§§ 3.340(b), 4.15 (2003).

Objective criteria to establish permanence of a disability 
are also provided in 
38 U.S.C.A. § 1502 (West 1991 & Supp. 2002).  A finding of 
permanent and total disability is warranted where the person 
experiences any disability which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 (2003), which also adds that the total 
rating is based primarily upon the average impairment in 
earning capacity, i.e., the economic or industrial handicap 
which must be overcome.  In addition, 38 U.S.C.A. § 
1502(a)(2) (West 1991 & Supp. 2002) essentially provides that 
permanent and total disability may exist in any disorder 
determined by the Secretary to be of such a nature and extent 
as to justify that persons suffering therefrom are 
permanently and totally disabled.

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (2003).  
The VA's Schedule for Rating Disabilities also provides a 
means for objective determination of total disability.  When 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2) 
(2003). 

Marginal employment, is generally deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, shall 
generally not be considered substantially gainful.  38 C.F.R. 
§ 4.16(a) (2003).  Marginal employment consists of employment 
as, for example, a self-employed farmer, while employed in 
his own business, or at odd jobs or while employed at less 
than half the usual remuneration.  Id.  The Bureau of Census 
recently published the weighted average poverty threshold for 
2002.  The threshold for one person (unrelated individual) is 
$9,183.00.  

The Board notes that entitlement to VA nonservice connected 
pension benefits contemplates an inability to engage in 
substantially gainful employment.  In this case, the veteran 
is currently gainfully employed in a supervisory capacity at 
the U.S. Postal Service.  In February 2002, she noted earning 
$48,000, per year.

The Board finds that the appellant's claim of entitlement to 
VA nonservice connected pension benefits must be denied as a 
matter of law.  Where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appeal is denied.



ORDER

Entitlement to service connection for a right shoulder 
disability, including arthritis, is denied.  

Entitlement to service connection for a right arm disability, 
including arthritis, is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability, including arthritis, is denied.

Entitlement to service connection for a bilateral ankle 
disability, including arthritis, is denied.

Entitlement to service connection for hypothyroidism is 
denied.

Entitlement to service connection for right thyroid lobectomy 
is denied.  

Entitlement to service connection for fibrocystic changes of 
both breasts is denied.

Entitlement to service connection for residuals of a 
hysterectomy is denied.

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



